DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of Group I and 1-[4-Fluoro-3-(trifluoromethyl)phenyl]-3-(5-pyridin-4-yl-1,3,4-thiadiazol-2-yl)urea as the group and species, respectively, elected to begin prosecution is acknowledged.  However, in view of inventor’s latest amendment to the claim set, an election/restriction requirement is no longer necessary to facilitate the reasonably complete and thorough search to which inventor is entitled and is hereby withdrawn.  All claimed subject matter will be examined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-29, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Frontiers in Genetics (2014), 5, pp. 1-11, cited in the IDS, as applied to the claims above, and further in view of Danish Medical Journal (2016), 63(2), pp. 1-6 and Bioorganic & Medicinal Chemistry Letters (2013), 23, pp. 5660-5666.  

Frontiers in Genetics (2014), 5, pp. 1-11 is a review article drawn to the utilization of RECQL1 and WRN DNA repair helicases as therapeutic targets and proliferative markers in cancer therapy.  
Danish Medical Journal (2016), 63(2), pp. 1-6 is drawn to the pathological phenotype of colon cancer with microsatellite instability.  
Bioorganic & Medicinal Chemistry Letters (2013), 23, pp. 5660-5666 teaches 5-(pyridin-4-yl)-1,3,4-thiadiazol-amine derivatives as potent inhibitors of Bloom helicase.  The compound of instant claim 40 is explicitly taught (page 5661, Figure 1, ML216).  
As explicitly stated in the abstract of Frontiers in Genetics (2014), 5, pp. 1-11, WRN helicase (and RECQL1 helicase) are ideal molecular targets for cancer therapy.  This is so because in tumor cells silencing of WRN helicase (or RECQL1 helicase), for example by siRNAs (useful for their specificity), induces mitotic catastrophe that eventually kills the cell at the mitosis stage of the cell cycle.  Normal cells, in contrast, 
In sum, the cited art explicitly teaches inter alia that silencing WRN helicase expression by siRNAs is an effective and general anticancer strategy – both alone and in combination with conventional anticancer genotoxic drugs.  (See also p. 2, col. 1, line 22ff and line 54ff; p. 3, col. 1, line 6ff; p. 5, col. 2, WRN HELICASE AS THE TARGET FOR ANTICANCER THEAPY; p. 7, col. 1, ROLE OF WRN HELICASE IN TUMORIGENESIS; p. 7, col. 2, ANTICANCER EFFECT OF WRN-siRNA/DDS IN VITRO AND IN VIVO; p. 8, col. 2, PERSPECTIVE).  
	With respect to claims 26-29 and 31, inventor distinguishes over of Frontiers in Genetics (2014), 5, pp. 1-11 in that a specific set of microsatellite instable cancers is taught.  However, as the cited art makes explicitly clear, the method is a general method for the treatment of cancer.  (Note also the references listed in the conclusion section of this Office Action but not explicitly relied upon for the rejection.)  That is, inventor’s specific set of microsatellite instable cancers is encompassed by teachings of the cited art.  
Furthermore, as an example, the treatment of microsatellite instable colon cancer would appear to be intrinsic to the prior art method, since it is a general method for the treatment of all cancers and since there is evidence that 21% of colon cancers represent microsatellite instable tumors (Danish Medical Journal (2016), 63(2), p. 1, ABSTRACT, RESULTS).  Note that the practitioner is imputed to possess full In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  
With respect to claim 40, inventor distinguishes over the Frontiers in Genetics (2014), 5, pp. 1-11 in that a particular WRN inhibitor is taught.  However, absent unexpected results, and given the teachings of the cited art, one of ordinary skill would have found any appropriate WRN inhibitor useful in the role of the siRNA inhibitors of the cited art.  This is so because it is clear from the teachings of the cited art that it is the inhibition of WRN that is the key to the therapy, not the particular method by which this might be accomplished.  The cited art utilizes siRNAs, but other choices are possible and known in the art.  For instance, as evidenced by Bioorganic & Medicinal Chemistry Letters (2013), 23, pp. 5660-5666, 1-[4-Fluoro-3-(trifluoromethyl)phenyl]-3-(5-pyridin-4-yl-1,3,4-thiadiazol-2-yl)urea is a known WRN inhibitor (p. 5661, Figure 1, ML216; p. 5665, Table 5, entry ML216).  Note that it is well settled that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2017/182783 A2 (which claims priority to 4/18/2016 and 11/18/2016) is cited to show deactivation of DNA repair as a general anticancer therapeutic strategy; Modern Pathology (2008), 21(2), pp. 150-158 is cited to show investigations of the link between WRN promotor methylation (i.e. WRN inactivation) and inter alia microsatellite instability in colorectal cancer; Cell Cycle (2013), 12:20, pp. 3329-3335 is cited to show that targeting WRN helicase is a general anticancer Journal of Hematology & Oncology (2016), 9:121, pp. 1-11 is cited to show WRN-targeted therapy in the treatment of leukemia.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.